DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Furukubo (US 6,617,059)).  Furukubo teaches SiC coated substrates (abstract) where the substrate has plural base planes meeting at corner portion (11e) and where the SiC coating peels off at the corner portion (Column 1 lines 36-50; Figure 3 – reproduced below).

    PNG
    media_image1.png
    513
    677
    media_image1.png
    Greyscale

Furukubo teaches where to prevent the peeling of the SiC film at the corner portion a chamfer is formed at an angle of larger than 130˚ (Column 2 lines 59-67).  Figure 2 (reproduced below) depicts where a round portion with a radius of curvature is formed (Column 4 lines 1-3).  Furukubo differs from the instant claims in that the SiC coating is a singular layer and Furukubo is silent regarding where the R-surface (defined in Paragraph 9 of the originally filed specification) being formed by an overcoat combined with the interface being at the R-surface.  As such, Furukubo does not teach or suggest the instantly claimed SiC coating.

    PNG
    media_image2.png
    513
    667
    media_image2.png
    Greyscale

Other art to be made of record is that of Massler et al. (US 7,318,847) who teaches SiC coatings and edge features and Kamisuke et al. (JP 2000-327459) which teaches plural layers of SiC coatings, but does not teach the claimed configuration of a R-surface and interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784